DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	Authorization for this examiner’s amendment was given in an interview with Julie K. Skoge on July 13, 2022.
	Ms. Skoge agreed to amend claims 27 and 28 as follow:
	Claim 27, first line, amend from “The optical fiber testing device of claim 26, wherein the twist-to-lock” to “The optical fiber testing device of claim 10, wherein the twist-to-lock”.
	Claim 28, first line, amend from “The optical fiber testing device of claim 26, wherein the twist-to-lock” to “The optical fiber testing device of claim 10, wherein the twist-to-lock”.
2.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for
the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Information regarding the status of an application may be obtained
from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
07/26/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637